330 S.W.3d 506 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Tara L. HEWKIN n/k/a Latham, Defendant/Appellant.
No. ED 93136.
Missouri Court of Appeals, Eastern District, Division One.
April 20, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 25, 2011.
Application for Transfer Denied March 1, 2011.
Daniel E. Hunt, Bandre Hunt & Snider, L.L.C., Jefferson City, MO, for appellant.
Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for respondent.
*507 Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Tara Latham, appeals from the judgment entered after the trial court found her guilty of three counts of sexual contact with an inmate, in violation of section 566.145 RSMo (2000)[1]. The court sentenced defendant to three years imprisonment on each of the counts, suspended the execution of the sentence, and placed defendant on five years probation. No error of law appears and no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise noted.